Citation Nr: 1610777	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from July 19, 2010 and in excess of 70 percent from April 2, 2014 for the service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971, including
service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for PTSD; a 30 percent evaluation was assigned, effective July 19, 2010.  In a June 2012 rating decision, the RO increased the evaluation to 50 percent, effective July 19, 2010.  

In November 2013, the Board remanded the issue on appeal to the RO for additional development.  The RO was instructed to afford the Veteran a VA examination to evaluate the severity of the PTSD.  The Board also took jurisdiction of the issue of entitlement to a total rating based on individual unemployability (TDIU).  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

A February 2015 rating decision assigned a 70 percent rating to the PTSD from April 2, 2014 and granted entitlement to TDIU from July 19, 2010.  This grant of TDIU is considered a full grant of the benefits on appeal for this claim.  As such, the TDIU claim is no longer before the Board.  See generally Grantham v. Brown, 114 F. 3d 115 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  Prior to April 2, 2014, the service-connected PTSD is shown to have been manifested by a disability picture that most closely approximated that of occupational and social impairment resulting in reduced reliability and productivity and difficulty in establishing effective work and social relationships, and did not more closely approximate the criteria for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships or total occupational and social impairment.  

2.  From April 2, 2014, the service-connected PTSD is shown to have been manifested by a disability picture that more nearly approximates occupational and social impairment with deficiencies in work, family relations, thinking, and mood and an inability to establish and maintain effective relationships, but has not more closely approximated total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent rating prior to April 2, 2014 for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).   

2.  The criteria for a rating in excess of 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has met its duty to notify for the initial rating claim adjudicated herein.  See the November 2010 and February 2014 letters. 

The Veteran's claim for a higher evaluation is a downstream issue, which was initiated by the notice of disagreement.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board finds that VA fully satisfied the notice requirements in this case and addressed the downstream elements of service connection including disability ratings.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim. Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  Moreover, neither the Veteran, nor his representative, has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Further, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records and private treatment records from Kaiser Permanente are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in 2011 and 2014 to obtain medical evidence as to the nature and severity of his service-connected PTSD.  These VA examinations are adequate for rating and adjudication purposes, as they were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to the degree that the Veteran's PTSD affects his occupational and social impairment were provided.  Thus, the Veteran has been afforded an adequate examination.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board finds that the duties to notify and assist the Veteran have been met and that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran is currently rated at 70 percent for his PTSD, with a 50 percent rating in effect prior to April 2, 2014.  He is seeking a higher rating.  The 50 percent rating was assigned from the date the Veteran's claim for service connection for PTSD was received in July 2010.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

After a review of the evidence, the Board finds that the evidence establishes that a disability evaluation in excess of 50 percent is not warranted for the service-connected PTSD prior to April 2, 2014.  

VA mental health treatment records dated in April 2010 indicate that the diagnosis was depression not otherwise specified and rule out generalized anxiety disorder.  The GAF score assigned to the psychiatric disorder was 60, suggestive of moderate symptoms that were trending towards mild.  Mental status examination revealed that the Veteran had good hygiene.  Speech was normal.  Mood was described as "down."  Affect was full.  Thought process was linear, logical and goal directed.  The Veteran denied suicidal and homicidal ideation.  The Veteran denied hallucinations.  Insight was good and judgment was intact.

VA mental health treatment records dated in September 2010 indicate that the Veteran was evaluated by a VA psychiatrist and he met the criteria for PTSD.  The Veteran reported having distressing recollections of war events, intrusive memories, nightmares, flashbacks, psychological distress and reactivity, avoidance of war related thoughts, things and situations.  These started soon after he returned from war.  The Veteran reported having reduced/disturbed sleep, poor appetite and poor motivation.  He reported feeling irritable, unmotivated with reduced interest and energy.  He denied any periods of euphoria, high energy, increased goal directed activities or reduced need for sleep.  The GAF score was assessed as 55 to 60.  

A June 2011 VA psychiatric examination indicates that the Veteran reported that the symptoms began in 1971 as a result of returning from Vietnam.  The Veteran described the current symptoms of insomnia, recurrent intrusive thoughts, nightmares, and social isolation.  The severity of the symptoms was moderate and the symptoms were constant, continuous or ongoing.  The Veteran indicated that the symptoms affect total daily functioning which results in his becoming easily frustrated and having trouble interacting with people.  He reported that he has had trouble sleeping for 40 years; he sleeps for 2-4 hours a night and wakes up from his nightmares.  He did not have a history of violent behavior or suicide attempts.  He was not receiving any treatment for his condition.  He had not received psychotherapy for his mental condition within the past year and had not been hospitalized for psychiatric reasons.  The Veteran stated that his unemployment was not due primarily to the effects of his mental condition.

Regarding family and social history, the Veteran described having close relationships with his siblings, spouse, and children.  Regarding the Veteran's post service employment history, the Veteran reported that he worked for the County of Los Angeles for 36 years.  He reported that his relationship with his supervisor and co-workers was fair.  The Veteran stated that he currently was not working and had not worked for 4 years.  He was employed as a plumber for 36 years and he was retired.

Mental status examination revealed that the Veteran was a reliable historian.  Appearance, hygiene, and behavior were appropriate.  Affect and mood shows depressed mood.  The Veteran presented as depressed.  Communication, speech, and concentration were within normal limits.  Panic attacks were absent.  The Veteran reported experiencing trouble trusting people.  There was no report of a history of delusions or hallucination and no delusions or hallucinations were observed.  Obsessive compulsive behavior was absent.  Thought processes were appropriate.  The Veteran was able to understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal ideation and homicidal ideation were absent.  

The diagnosis was PTSD and the GAF score was 55.  The examiner indicated that the effects of PTSD symptoms on Veteran's employment and overall quality of life included trouble interacting with people.  The VA examiner opined that the best description of the Veteran's current psychiatric impairment was that the psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  The VA examiner indicated that this assessment was supported by the following symptoms: depressed mood, anxiety, suspiciousness and chronic sleep impairment.  The VA examiner stated that currently, the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he isolates himself.  However, the Veteran was able to maintain effective family role functioning, he had no difficulty with recreation or leisurely pursuits, and no difficulty understanding commands.  The VA examiner stated that the Veteran did not appear to pose any threat of danger or injury to self or others.  The prognosis for the psychiatric condition was fair.  A February 2012 VA mental health treatment record indicates that the GAF score was 70.  

For the time period prior to April 2, 2014, the evidence establishes that a disability evaluation in excess of 50 percent is not warranted for the service-connected PTSD.  The weight of the competent and credible evidence shows that the PTSD more closely approximated the criteria for a 50 percent rating for the time period in question.  The medical evidence shows that for the time period in question, the PTSD was manifested by mild to moderate social and occupational impairment with disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The evidence of record shows that the GAF scores assigned to the PTSD were predominantly in the range of 55 to 70 which are indicative of mild to moderate social and occupational functioning.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  GAF scores in the range of 51 to 60 more closely approximate the criteria for a 50 percent rating for occupational and social impairment with reduced reliability and productivity and difficulty in interpersonal functioning.  Id.   

The VA examiner who conducted the VA examination in June 2011 concluded that the Veteran's psychiatric impairment was best captured as causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  That is, it was most consistent with a 30 percent rating.  However, the VA examiner acknowledged that the PTSD was manifested by the following symptoms: depressed mood, anxiety, suspiciousness and chronic sleep impairment and he had difficulty establishing and maintaining effective work/school and social relationships because he isolates himself.  The Veteran was able to maintain effective family role functioning.  Accordingly, the Veteran was assigned a 50 percent rating for his PTSD prior to April 2, 2014.

The evidence is against the assignment of a 70 percent rating for the service-connected PTSD for this time period, as it is not shown that the Veteran's PTSD caused deficiencies in most areas of work, school, family relations, judgment, thinking, or mood prior to April 2, 2014.  

The Board acknowledges that the evidence does show that the Veteran's service-connected PTSD did cause depressed mood, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  However, the evidence shows that the PTSD caused only mild to moderate impairment in occupational and social functioning with reduced reliability and productivity and difficulty in establishing effective work and social relationships, not deficiencies in most areas.  The evidence shows that the Veteran was able to work for 36 years after service until retirement.  He reported that his relationship with his spouse was close and loving and his relationship with his children was close.  He denied suicidal ideation.  The weight of the evidence does not show a deficiency in judgment or thinking.  

Further, as discussed above, the VA examiner who conducted the 2011 VA examination opined that the service-connected PTSD was productive of social and occupational impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  The preponderance of the evidence weighs against the claim for a disability rating in excess of 50 percent prior to April 2, 2014, and the claim is denied.

A 70 percent rating is assigned from April 2, 2014 based upon the findings of the April 2, 2014 VA psychiatric examination which found that the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short term and long term memory, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, an inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The 70 percent rating for the service-connected PTSD was assigned from April 2, 2014 because the evidence shows that as of that time the Veteran's PTSD was manifested by deficiencies in most areas including work, family relations, thinking, and mood and an inability to maintain effective social and work relationships.  

However, there is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  The weight of evidence shows that the service-connected PTSD causes social and occupational impairment not total impairment.  As noted, the Veteran has a 36 year work history after service.  The Veteran has relationships with members of his family and he describes the relationships as close.  He described his relationship with his wife as close and loving.  In a statement received in April 2014, the Veteran wrote that he was very concerned with caring for his wife.  Given his close relationship with his family, it simply is not found that the Veteran has total social impairment.  This is not to say there is not impairment; rather, the Veteran is assigned a 70 percent rating which contemplates PTSD causing an inability to establish and maintain effective relationships.
  
The competent and credible evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  The preponderance of the evidence is against the assignment of an increased rating for the service-connected PTSD, and this claim is denied.   

To this end, the Board notes that the appearance of a single symptom which might be included in the schedular rating criteria for a higher rating does not mandate the assignment of a higher rating.  Rather, the Board is charged with considering all of the psychiatric symptomatology and determining how that symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the mere fact that the Veteran is no longer able to be employed does not mandate that a 100 percent rating be assigned.  As discussed, the PTSD is not manifested by total social impairment which is also requited for a 100 percent rating.  The evidence shows that the PTSD does not cause total social impairment in addition to total occupational impairment.  

In conclusion, the Board finds that, prior to April 2, 2104, the Veteran's service-connected PTSD does not more closely approximate the criteria supporting a 70 percent rating.  The Board also finds that, from April 2, 2104, the Veteran's service-connected PTSD does not more closely approximate the criteria supporting a 100 percent rating.  The preponderance of the evidence is against the assignment of a higher initial rating for the service-connected PTSD, and this claim is denied.   

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, there has been no suggestion that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

An initial disability rating in excess of 50 percent prior to April 2, 2014 and in excess of 70 percent from April 2, 2014 for PTSD is denied. 


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


